Citation Nr: 1332240	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran had active service in the Army from April 1979 to April 1983.  He also had National Guard service with a period of active duty service from January 2003 to April 2004, including combat service during the Persian Gulf War.  His decorations include the Combat Infantry Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in September 2011, September 2012 and May 2013 when it was remanded for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand for compliance with the previous remand instructions is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's May 2013 remand instructed the RO/AMC that it was to schedule the Veteran for a VA examination whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Review of the Veteran's paperless claims file reveals that the Veteran was afforded multiple VA examinations in which various opinions were provided regarding the impact of his service-connected disabilities, individually, had on his ability to secure or follow a substantially gainful occupation.  As such, the Board has no discretion and must remand this case.  Stegall, 11 Vet. App. at 271.  

In addition, the Board notes that the Veteran's claim was last readjudicated in an August 2013 supplemental statement of the case (SSOC).  Notably, the August 2013 SSOC referenced a July 2013 audio VA examination.  However, review of the Veteran's paperless claims file reveals that the examination report is not associated with the paperless claims file.  Moreover, review of the paperless claims file also shows that the Veteran was afforded a July 2013 mental disorder VA examination; such examination was not listed or addressed in the August 2013 SSOC.  Hence, the July 2013 mental disorder VA examination must be considered upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's paperless claims file the July 2013 audio VA examination report cited in the August 2013 SSOC.  

2. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist or a physiatrist.  

The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

Thereafter, examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. Then readjudicate the appeal (with consideration of the July 2013 VA mental disorder examination).  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

